     Case 3:20-cv-01787-H-MDD Document 19 Filed 12/02/20 PageID.96 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11                          UNITED STATES DISTRICT COURT
12                       SOUTHERN DISTRICT OF CALIFORNIA
13
14   JAROD WARRICK, and LEANNE                           Case No.: 20-cv-01787-H-MDD
     WARRICK,
15                                     Plaintiffs,       ORDER GRANTING IN PART AND
16   v.                                                  DENYING IN PART THE PARTIES’
                                                         JOINT MOTION TO COMPEL
17   EXETER FINANCE, LLC, ALS
     RESOLVION, LLC, and DOES 1 through                  ARBITRATION
18   10, inclusive,
                                                         [Doc. No. 18.]
19                                   Defendants.
20
           On July 20, 2020, Plaintiffs Jarod and Leanne Warrick (collectively, “Plaintiffs”)
21
     filed a complaint in the Superior Court of California, County of San Diego, against
22
     Defendants Exeter Finance, LLC, Resolvion, LLC, and Does 1 through 10, alleging several
23
     claims related to the repossession of Plaintiffs’ vehicle (the “Vehicle”). (Doc. No. 1-2.)
24
     On September 11, 2020, Defendants Exeter Finance, LLC and Resolvion, LLC
25
     (collectively, “Defendants”) removed the action to this Court. (Doc. No. 1.) On November
26
     25, 2020, the parties filed a joint motion requesting the Court to compel the arbitration of
27
     Plaintiffs’ claims and stay the action pending the completion of arbitration. (Doc. No. 18.)
28

                                                     1
                                                                                20-cv-01787-H-MDD
      Case 3:20-cv-01787-H-MDD Document 19 Filed 12/02/20 PageID.97 Page 2 of 3



 1         The Federal Arbitration Act (“FAA”) permits “[a] party aggrieved by the alleged
 2   failure, neglect, or refusal of another to arbitrate under a written agreement for arbitration
 3   [to] petition any United States District Court . . . for an order directing that . . . arbitration
 4   proceed in the manner provided for in [the arbitration] agreement.” 9 U.S.C. § 4. Upon a
 5   showing that a party has failed to comply with a valid arbitration agreement, the district
 6   court must issue an order compelling arbitration. KPMG LLP v. Cocchi, 565 U.S. 18, 21
 7   (2011). A party moving to compel arbitration must show “(1) the existence of a valid,
 8   written agreement to arbitrate; and, if it exists, (2) that the agreement to arbitrate
 9   encompasses the dispute at issue.” Ashbey v. Archstone Prop. Mgmt., Inc., 785 F.3d 1320,
10   1323 (9th Cir. 2015) (citation omitted); see also Knutson v. Sirius XM Radio Inc., 771 F.3d
11   559, 565 (9th Cir. 2014).
12         Here, the parties represented in the joint motion that the Vehicle was purchased
13   pursuant to a written agreement containing an arbitration provision. (Doc. No. 18 at 2.)
14   The parties asserted that the arbitration agreement covers each claim asserted by Plaintiffs
15   against Defendants in this action. (See id.) Thus, because the parties both claim that a
16   valid arbitration agreement exists that covers the claims at issue in this litigation, the Court
17   must compel Plaintiffs to submit their claims against Defendants to arbitration. See
18   KPMG, 565 U.S. at 21.
19         The Court then turns to the parties’ request to stay the action pending arbitration.
20   Section 3 of the FAA provides the following:
21         If any suit or proceeding be brought in any of the courts of the United States
           upon any issue referable to arbitration under an agreement in writing for such
22
           arbitration, the court in which such suit is pending, upon being satisfied that
23         the issue involved in such suit or proceeding is referable to arbitration under
           such an agreement, shall on application of one of the parties stay the trial of
24
           the action until such arbitration has been had in accordance with the terms of
25         the agreement . . . .
26   “The Ninth Circuit has held, however, that § 3 does not impose a mandatory duty to stay
27   on district courts. Even when a party seeks a stay under § 3, the court has discretion to
28   dismiss the case if it concludes that all the claims before it are arbitrable.” Erickson v.

                                                     2
                                                                                     20-cv-01787-H-MDD
      Case 3:20-cv-01787-H-MDD Document 19 Filed 12/02/20 PageID.98 Page 3 of 3



 1   Endurance Am. Specialty Ins. Co., No. 12-CV-01703-H-MDD, 2012 WL 13175882, at *3
 2   (S.D. Cal. Aug. 21, 2012) (citations omitted); see also Johnmohammadi v. Bloomingdale's,
 3   Inc., 755 F.3d 1072, 1073-74 (9th Cir. 2014) (“[A] district court may either stay the action
 4   or dismiss it outright when . . . the court determines that all of the claims raised in the action
 5   are subject to arbitration.” (citation omitted)); Thinket Ink Info. Res. v. Sun Microsystems,
 6   Inc., 368 F.3d 1053, 1060 (9th Cir. 2004) (affirming dismissal under Rule 12(b)(6) when
 7   all claims were subject to arbitration); Delgado v. Ally Fin., Inc., No. 17-CV-02189-BEN-
 8   JMA, 2018 WL 2128661, at *6 (S.D. Cal. May 8, 2018) (“Having decided that all of [the]
 9   claims are subject to arbitration, the Court is within its discretion to dismiss the complaint
10   under Rule 12(b)(6).”). Here, the parties represented in their joint motion that each of
11   Plaintiffs’ claims against Defendants are subject to the arbitration agreement. (See Doc.
12   No. 18 at 2.) Therefore, because no claims remain to be litigated in this Court, the Court,
13   in its discretion, dismisses the action. The parties, of course, are free to move to re-open
14   the case to confirm the arbitration award.
15          In sum, the Court grants in part and denies in part the parties’ joint motion to compel
16   arbitration and stay the action. Specifically, the Court compels Plaintiffs to submit their
17   claims against Defendants to arbitration. The Court subsequently dismisses the action and
18   directs the Clerk to close the case.
19          IT IS SO ORDERED.
20   DATED: December 2, 2020
21
                                                      MARILYN L. HUFF, District Judge
22                                                    UNITED STATES DISTRICT COURT
23
24
25
26
27
28

                                                     3
                                                                                     20-cv-01787-H-MDD
